EXHIBIT 99.1 Houston, Texas May 1, 2012 FOR IMMEDIATE RELEASE - EARNINGS ATWOOD OCEANICS, INC.,announced today that the Company earned net income of $59.5 million or $0.90 per diluted share, on revenues of $171.6 million for the quarter ended March 31, 2012 compared to net income of $65.5 million or $1.00 per diluted share on revenues of $184.7 million for the quarter ended December 31, 2011 and compared to net income of $70.6 million or $1.08 per diluted share, on revenues of $159.1 million for the quarter ended March 31, 2011.For the six months ended March 31, 2012, the Company earned net income of $124.9 million or $1.90 per diluted share, on revenues of $356.3 million compared to net income of $123.5 million or $1.89 per diluted share, on revenues of $305.4 million for the six months ended March 31, 2011. FOR THE THREE MONTHS ENDED (In thousands) March 31, 2012 December 31, 2011 March 31, 2011 Revenues $ $ $ Income before Income Taxes Provision for Income Taxes ) ) ) Net Income $ $ $ Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted FOR THE SIX MONTHS ENDED (In thousands) March 31, 2012 March 31, 2011 Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income $ $ Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, Six Months Ended March 31, REVENUES: Contract drilling $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other, net ) ) OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense, net of capitalized interest ) Interesr Income Other - - - ) ) 94 ) INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2012 CONTRACT DRILLING REVENUES COSTS (In Millions) Atwood Hunter $ $ Atwood Osprey Atwood Eagle Atwood Falcon Atwood Aurora Atwood Beacon Vicksburg Other - $ $ FOR THE SIX MONTHS ENDED MARCH 31, 2012 CONTRACT DRILLING REVENUES COSTS (In Millions) Atwood Hunter $ $ Atwood Osprey Atwood Eagle Atwood Falcon Atwood Aurora Atwood Beacon Vicksburg Other - $ $ ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED SELECTED BALANCE SHEET DATA (In thousands) MARCH 31, SEPTEMBER 30, CASH AND CASH EQUIVALENTS $ $ NET PROPERTY AND EQUIPMENT $ $ LONG-TERM DEBT $ $ SHAREHOLDERS' EQUITY $ $ Atwood Oceanics, Inc. is an international offshore drilling contractor engaged in the drilling and completion of exploratory and developmental oil and gas wells. The company currently owns ten mobile offshore drilling units located in the United States Gulf of Mexico, South America, the Mediterranean Sea, West Africa, southeast Asia and Australia, and is constructing an ultra-deepwater semisubmersible, two ultra-deepwater drillships and three high-specification jackups for deliveries in 2012, 2013 and 2014. The company was founded in 1968 and is headquartered in Houston, Texas. Atwood Oceanics, Inc. ordinary shares are traded on the New York Stock Exchange under the symbol “ATW”. Contact: Mark L. Mey (281) 749-7902
